Filed 11/17/15 In re Jason T. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re JASON T., a Person Coming Under                                        2d Juv. No. B265024
the Juvenile Court Law.                                                   (Super. Ct. No. 14JV-00493)
                                                                           (San Luis Obispo County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

JASON T.,

     Defendant and Appellant.


                   Jason T. appeals an order that declared him unfit pursuant to Welfare and
Institutions Code section 707, subdivision (a)(1).
                   We appointed counsel to represent Jason T. on this appeal. After
examining the record, his counsel filed an opening brief requesting the court to make an
independent review under People v. Wende (1979) 25 Cal. 3d 436. On September 3,
2015, we advised Jason T. that he had 30 days within which to personally submit any
contentions or issues that he wished us to consider. We received no response.
                   In 2014, the People filed a juvenile wardship petition alleging that Jason T.
committed 24 counts of lewd acts upon a related child between 1999 and 2001, when he
was a minor. In 2014, Jason T. was 31 years old. The juvenile court determined that he
would not be amenable to the care, treatment, and training available through the facilities
of the juvenile court. (Welf. & Inst. Code, § 707, subd. (a).) It transferred the case to a
criminal court where related felony charges for adult conduct were pending.
              We are satisfied that Jason T.'s attorney has fully complied with his
responsibilities and that no arguable issues exist. (People v. Wende, supra, 25 Cal.3d at
pp. 441, 443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                           GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                              2
                                 Linda D. Hurst, Judge

                     Superior Court County of San Luis Obispo

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.




                                          3